                                 /
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORIB CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-283-D


WILLIAM LEE GRANT, II,                         )
                                               )
                               Plaintiff,      )
                                               )
                   v.                          )                          ORDER
                                               )
JOINT SPECIAL OPERATIONS                       )
COMMAND,                                       )
                                               )
                               Defendant.·     )

                                      /
        On July 8, 2019, William Lee Grant, II ("Granf' or ''plaintiff"), appearing pro se, applied to

proceedinformapauperisunder28U.S.C. § 1915 [D.E.1]. OnJuly9,2019, thecourtreferredthe

motion to Magistrate Judge Numbers for frivolity review. On July 17, 2019, Magistrate Judge

Numbers granted Grant's application to proceed in forma pauperis, issued a Memorandum and

Recommendation ("M&R") [D.E. 3], and recommended that the complaint be dismissed as

frivolous. On July 29, 2019, Grant filed objections to the M&R [D.E. 4].

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or.specified proposed·findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).
       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record. As for the objections, the court has reviewed the objections and the

M&R de novo. The court agrees that plaintiff is not a prisoner. Cf. 28 U.S.C. §§ 1915(a)(2),

1915(h). Nonetheless, the court has the authority to dismiss a complaint as frivolous or for failure

to state a claim upon which relief can be granted.· See 28 U.S.C. § 1915(e)(2)(B). Plaintiff's

allegations are delusional, and he has failed to state a claim upon which relief can be granted.

       In sum, the court DISMISSES plaintiff's complaint [D.E. 1-2] for failure to state a claim

upon which relief can be granted. The clerk shall close the case.

       SO ORDERED. This _d. day of August 2019.




                                                        11.lms c~ni~m .
                                                        United States District Judge




                                                 2
